     Case 3:17-cv-00491-BAS-AHG Document 141 Filed 12/02/20 PageID.2587 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       JOSE ORLANDO CANCINO                          Case No. 3:17-cv-00491-BAS-AHG
11     CASTELLAR, et al.,
                                                     ORDER VACATING HEARING ON
12                          Plaintiff-Petitioners,   CLASS CERTIFICATION MOTION
13          v.
14     KEVIN MCALEENAN, Secretary of
       Homeland Security; et al.,
15
                        Defendant-Respondents.
16

17          Pending before the Court is Plaintiffs’ Renewed Motion for Class Certification.
18    (ECF No. 125.) A hearing on the motion was previously set for December 7, 2020 at 11:00
19    a.m. (ECF No. 112.) The Court hereby VACATES the hearing. If the Court finds oral
20    argument necessary to the resolution of the motion, an order will issue two weeks in
21    advance.
22          IT IS SO ORDERED.
23

24    DATED: December 2, 2020
25

26

27

28

                                                 -1-
                                                                                       17cv491
